Citation Nr: 0202973	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  93-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a temporary total hospitalization rating 
under 38 C.F.R. § 4.29, claimed for the period of October 
1999 through June 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a September 1992 RO decision which denied service 
connection for headaches.  The Board remanded this issue in 
October 1995 for further development.  In an April 1998 
decision, the Board denied the claim for service connection 
for headaches.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 1999 joint motion to the Court, the parties (the veteran 
and the VA Secretary) requested that the Board decision be 
vacated and the case remanded; by a June 1999 order, the 
Court granted the joint motion.  The Board remanded the issue 
of service connection for headaches to the RO for additional 
evidentiary development in January 2000.

This case also comes to the Board from a June 2000 RO 
decision that denied a temporary total hospitalization rating 
under 38 C.F.R. § 4.29, which the veteran claims for the 
period of October 1999 through June 2000.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to develop the 
evidence pertinent to the claims on appeal.  The veteran has 
failed to cooperate with the VA's efforts to develop evidence 
pertinent to the claim for service connection for headaches; 
he has refused to submit medical records (or release forms so 
the VA may get the records) of reported headaches before 
service and for a number of years after service.

2.  Based on evidence which is available, the veteran's 
headaches during active service were acute and transitory and 
resolved without residual disability.  His current headache 
condition began many years after active service and was not 
caused by any incident of service.

3.  The veteran was hospitalized in a VA Medical Center 
(VAMC) from October 22, 1999 to November 3, 1999 for 
treatment of a non-service-connected cervical spine condition 
(he had cervical spine surgery on October 29, 1999).  From 
November 16, 1999 to June 30, 2000, he resided in a VA 
domiciliary, during which time he received periodic care for 
a variety of ailments.  During the period of October through 
June 2000, he did not require hospital treatment in excess of 
21 days for his service-connected left knee condition (which 
is his only service-connected disability).


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a temporary total hospitalization rating 
for the period of October 1999 through June 2000 have not 
been met.  38 C.F.R. § 4.29 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran service on active duty in the Marine Corps from 
September 1968 to September 1970.  His military specialty was 
a bandsman, and he had no combat service.  His service 
medical records show that on a medical history form for his 
September 1968 enlistment examination, he gave a history of 
mild anxiety, sinusitis, and old back trauma treated at a 
bone and joint hospital; he marked the form to show denial of 
a history of head injury and frequent or severe headaches.  A 
headache disorder was not noted on objective examination at 
the September 1968 enlistment examination.

Service medical records show that in March 1969 the veteran 
sought treatment for complaints of headaches.  He related 
that he had headaches for the past 5 days, worse that 
morning, and he said that a few hours ago he had an episode 
of syncope or passing out.  The veteran also reported a 4 
year history of bilateral frontal and occipital headaches, 
which occurred irregularly and often were associated with 
syncopal attacks.  On examination, it was noted that the 
veteran's blood pressure was elevated, and he said he had 
never been told he had hypertension.  Diagnoses included 
hypertension and headaches secondary to hypertension.  The 
veteran was then hospitalized for further evaluation.

When hospitalized in March 1969, multiple blood pressure 
readings were normal, and hypertension was not found.  The 
veteran gave a history of head trauma 4 years ago, with 
syncopal episodes beginning a week after that incident; he 
said he had previously been hospitalized for evaluation and 
no organic disease was found.  During the present admission, 
a neurological examination was normal, and the doctor felt 
the veteran was experiencing hyperventilation episodes.  A 
prior diagnosis of labile hypertension with syncopal episodes 
was revised.  The final diagnosis was hyperventilation 
syndrome, and the veteran was discharged to duty.

The veteran was subsequently seen as an outpatient in March 
1969, and it was noted he had a history of anxiety with 
hyperventilation and headaches.  Medication was prescribed.  
He was further evaluated in April 1969 for complaints of 
drowsiness, dizziness, and "fainting spells" of 4 years 
duration.  His history was reviewed, and the examiner noted 
that there was a potential for abuse of prescribed 
medication.  Medications were discontinued, and the veteran 
was returned to duty.

Service medical records show that in October 1969 the veteran 
complained of headaches, vomiting, and dizziness.  In 
September 1970, he complained of sinus headaches and 
congestion, for which medication was given.  The September 
1970 service separation examination found no pertinent 
defects.

Medical record show that in January 1992 The Referral Center 
referred the veteran to Baptist Memorial Hospital for cocaine 
detoxification and evaluation of complaints of headaches.  
During a January 1992 admission to the hospital, the veteran 
received a psychiatric evaluation by Dr. Dasharathy and a 
neurological evaluation by Dr. Tribbey.  The veteran reported 
a past history of cocaine abuse, claimed he had been sober 
for 2 years, and alleged that he recently again started using 
cocaine because of headaches.  He also complained of 
depression due to financial, relationship, and family 
problems.  Final hospital diagnoses included major 
depression, episodic cocaine abuse, cluster headaches, and a 
narcissistic personality.

In a January 1992 statement, Michael W. Tribbey, M.D., 
related that the veteran was given a neurological 
consultation during the recent hospitalization.  The doctor 
said that the veteran had a long-standing history of 
recurrent headaches which were best diagnosed as cluster 
headaches.

In a January 1992 statement, Gayathri Dasharathy, M.D., 
related that the veteran had severe headaches which were 
evaluated during the hospital admission.

In March 1992, the veteran filed his claim for service 
connection for cluster headaches.  He reported treatment in 
service, as well as post-service treatment in 1992.

From August to September 1992, the veteran was hospitalized 
at a VAMC.  He was admitted for complaints of depression.  He 
reported he had been abusing cocaine and alleged that this 
was because of his cluster headaches.  During the admission, 
the veteran received psychiatric treatment.  The primary 
discharge diagnosis was cocaine abuse.  A history of cluster 
headaches and homelessness was also noted.

On VA examination in September 1992, the veteran complained 
of having headaches.  He stated that he developed headaches 
following going through a gas chamber in service.  He related 
that he had been hospitalized for headaches during service 
and in 1992.  He stated that sometimes he could go a year or 
more without headaches and then he would have recurrent 
headaches daily for a few days to a month.  He reported that 
he was recently hospitalized for cocaine abuse.  The veteran 
stated that he took cocaine because it relieved his 
headaches.  He stated that his headaches had resolved 
following his recent hospitalization.  He related that he was 
asymptomatic at the present time.  History of chronic 
headaches compatible with cluster headaches was diagnosed.

In September 1992, the RO denied service connection for 
headaches.  The RO granted service connection for a left knee 
disorder, and such is the veteran's only service-connected 
condition.

Medical records show the veteran was an inpatient at a VAMC 
from September to October 1992.  He was admitted for 
evaluation of right upper extremity fasciculations of recent 
onset and a possible cervical spine disorder.  A history of 
headaches and substance abuse was noted.  The veteran related 
that his headaches started in service when he had to run 
through a gas chamber, and he said that he used cocaine to 
treat his headaches.  The physician's assessment was that the 
veteran most likely had cluster headaches but there was also 
a question of overlapping withdrawal headaches which needed 
to be entertained.  The primary hospital discharge diagnosis 
was a cervical spine disability.  Also diagnosed were cluster 
headaches, under good control, and a history of substance 
abuse, quiescent at present.

VA outpatient treatment records dated to December 1992 show 
treatment for various conditions including complaints of 
cluster headaches.  The veteran was prescribed medication for 
headaches.

During a February 1993 RO hearing, the veteran testified that 
his cluster headaches began in service after he ran through a 
tear gas chamber during a training exercise.  He reported, in 
essence, that any headaches he had prior to service were not 
as severe as the headaches he had in service or postservice.  
He gave extensive testimony regarding the severity of his 
headaches and how they affected his ability to function.  He 
said he used cocaine because of headaches.  He stated that 
following his discharge from service he was treated for 
headaches on several occasions, including at private 
facilities in Washington, D.C. in 1971 and in Alexandria, 
Virginia in 1983.

A May 1993 VA outpatient treatment report reveals that 
following a motor vehicle accident, the veteran complained of 
having neck pain with cluster headaches.  X-ray studies 
showed chronic degenerative changes of the cervical spine.  A 
contusion of the neck was diagnosed.

During a February 1996 VA examination, the veteran related 
that he developed headaches while he was in service, and 
continued to have headaches following his discharge from 
service.  The examiner stated, in essence, that there was 
some degree of uncertainty as to the precise diagnosis and 
severity of the veteran's symptoms since the veteran was a 
known substance abuser.  The examiner diagnosed recurring 
headaches.  The examiner stated that the veteran reported 
that his headaches were not present prior to his military 
duty, that they began while he was on military duty and 
continued since then, and that the headaches have had a 
profound impact on his employment history.  The examiner 
related that all the veteran's complaints occurred in the 
context of his history of cocaine abuse and perhaps other 
problems as well.  The examiner stated that the diagnosis was 
entirely based upon subjective historical information and 
that on that basis one would conclude that the veteran had a 
debilitating headache disorder which began while he was on 
active duty.

A March 1997 addendum to the February 1996 VA examination 
report notes that the veteran denied having headaches prior 
to entering service and that he stated that his current 
headaches began while he was in service.  The physician 
stated that the service medical record indicated that the 
veteran had headaches 4 years prior to his entrance into 
service.  The physician noted the discrepancy in the 
historical evidence.  The examiner stated that there was 
nothing about the veteran's records during his military 
service to suggest any specific event occurred during active 
duty that would have caused his headaches.  The physician 
also stated that if the veteran was having headaches for four 
years prior to his seeking medical attention in March 1969 
that there was no clear evidence that the military service 
had any impact on these headaches.

The file shows extensive VA efforts to develop evidence 
pertinent to the veteran's claim.  At his 1993 RO hearing, 
the veteran alleged he was treated for headaches after 
service in 1971 and 1983; he provided release forms for the 
VA to obtain the records, but he provided incomplete 
addresses.  Due to the incomplete addresses, the RO was 
unable to contact the medical providers to obtain the records 
(letters were returned as undeliverable).  The RO then gave 
the veteran an opportunity to obtain and submit the records.  
In a 1993 response, the veteran said he had no additional 
records to submit, and he asked that his claim be processed 
without additional medical documentation.  Pursuant to the 
1995 Board remand, the RO asked the veteran for information 
concerning all pre-service and post-service treatment for 
headaches; the veteran did not respond.

In an April 1998 decision, the Board denied the claim for 
service connection for headaches.  The veteran then appealed 
to the Court.  In a June 1999 order, the Court granted a 
joint motion to vacate and remand the Board decision on 
service connection for headaches.  The Board remanded this 
issue to the RO for additional evidentiary development in 
January 2000.  

VA medical records from 1999 and 2000 show treatment for 
various disorders.  At times the veteran gave a history of 
headaches since 1969, and of cocaine dependence since 1983.  
He alleged he stopped cocaine use in 1993, although he had a 
positive urine test for the drug in 1999.  During August 
1999, the veteran had a one-day admission for treatment of 
neck pain and cervical myelopathy.  He was admitted to a VAMC 
from October 22 to November, 3 1999 because of a spine 
condition, and during this admission on October 29, 1999 he 
underwent a C4 to C5 anterior cervical diskectomy and fusion.  
The final hospital discharge diagnosis was cervical 
radiculopathy.  Records show that subsequently, from November 
16, 1999 to June 30, 2000, the veteran resided in a VA 
domiciliary, and during this time he received periodic 
treatment for a variety of ailments.  The discharge summary 
from this domiciliary stay lists a primary diagnosis of 
cocaine dependence.  

In February 2000, the veteran requested temporary total 
hospitalization benefits under 38 C.F.R. § 4.29, indicating 
he was in the VA domiciliary following cervical spine 
surgery.  He submitted a February 2000 medical statement from 
a VAMC doctor who noted that the veteran had cervical spine 
surgery on October 29, 1999 and continued to complain of 
residual left lower extremity numbness and right finger tip 
numbness, and the doctor opined that the veteran would be 
unable to return to his previous profession which required 
physical labor.  The doctor said it was the recommendation of 
neurosurgery that the veteran be eligible for temporary 
disability from the surgery date to May 1, 2000 for recovery, 
physical therapy, and vocational rehabilitation.  In later 
statements, the veteran apparently claimed that he should be 
given a temporary total hospitalization rating under 
38 C.F.R. § 4.29 from the time he entered the hospital for 
neck surgery in October 1999 until leaving the domiciliary at 
the end of June 2000.

In August 2000, pursuant to the January 2000 Board remand on 
the issue of service connection for headaches, the RO sent 
the veteran a letter requesting additional evidence including 
medical records of reported treatment for head trauma and 
headaches about 4 years before service, records of treatment 
for headaches in 1971 in Washington, D.C. and in 1983 in 
Alexandria, Virginia, additional records of treatment 
(including verbatim medical histories) in January 1992 at 
Baptist Medical Center, and any other medical records of 
treatment for headaches since service.  The RO provided the 
veteran with release forms for completion, to enable the VA 
to obtain the private medical records.  The RO also asked the 
veteran to identify all sources of VA treatment for any 
condition since 1992, so that the RO could obtain the record.

In an August 2000 response to the RO's request for 
information, the veteran indicated he was not going to 
provide any additional evidence and he felt the information 
on file was sufficient to establish service connection for 
headaches.  He maintained that he had a headache disorder 
which began in service.

An October 2000 examination for the VA pertains to the 
veteran's service-connected left knee disorder.

Analysis

Service connection for headaches

The veteran claims service connection for headaches.

The file shows that through RO correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and prior Board remands, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
A VA examination has been provided, and the VA has made 
repeated reasonable attempts to develop the evidence 
pertinent to the claim.  However, the veteran has failed to 
cooperated with the VA in developing this claim.  He has 
refused requests to submit medical evidence (or release forms 
to enable the VA to obtain records) of reported treatment for 
head trauma and headaches before service and for headaches in 
the years after service, even though his prior statements 
refer to such treatment.  He apparently wants his claim 
adjudicated on selective evidence rather than all probative 
evidence, but such is not permitted.  The duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet.App. 190 
(1991).  A veteran has an obligation to cooperate with the VA 
in developing all evidence pertinent to his claim, and the 
appellant in the present case has failed in this duty.  Under 
the circumstances, the Board finds that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000, and the related VA regulation, have been satisfied as 
to this claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  The Board has decided the 
claim based on evidence which is available.

Service connection may be granted for a disablity due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The joint motion and Court order in this case direct that the 
Board address the presumption of soundness.  A veteran is 
presumed to be in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut this presumption.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board notes 
that a headache disorder was not objectively noted at the 
service entrance examination, and thus the presumption of 
soundness on entrance into service applies (subject to being 
rebutted).  Of course, headaches are not the type of 
condition observable by a doctor; they require a subjective 
report by the patient.  During service the veteran gave 
repeated histories of having treatment for head trauma and 
headaches before service, and these accounts appear to be 
reliable evidence for showing some headaches before service.  
These histories given by the veteran in the course of 
treatment are not the same as the situation in Miller v. 
West, 11 Vet.App. 345 (1998) in which there was a doctor's 
bare conclusion, without a factual predicate, of preservice 
existence of a disorder.  Moreover, the presumption of 
soundness may be rebutted by probative evidence from before, 
during, and after service, including clinical histories, as 
long as the evidence as a whole clearly and unmistakably 
shows preservice existence.  Harris v. West, 203 F.3d 1347 
(Fed.Cir. 2000).  As noted, the veteran has refused to 
cooperate in developing medical evidence of preservice 
headaches, although his own statements suggest such evidence 
exists.  

While the evidence strongly suggests that headaches existed 
before service, the Board will assume, without deciding, that 
they did not (i.e., that the presumption of soundness is not 
rebutted).  In such a case, service connection would be 
proper if a chronic headache disorder began during service.  

The veteran served on active duty from 1968 to 1970.  During 
this time he received treatment on isolated occasions for 
headaches thought to be secondary to hyperventilation or 
sinusitis.  There was no diagnosis of a chronic headache 
disorder.  Obviously most people experience headaches from 
time to time, and isolated headaches by themselves are not 
indicative of a chronic disability.  The veteran's service 
medical records do not depict a chronic headache disorder 
during the time of active duty, and thus continuity of 
symtomatology since service is required to support the claim.  
38 C.F.R. § 3.303(b).

There is no medical evidence of headaches for more than 20 
years after service, when in 1992 cluster headaches were 
diagnosed, and then against a backdrop of cocaine abuse and 
psychiatric problems.  The lengthy period of time after 
service, without medical documentation of headaches, is 
evidence against a continuity of symptomatology since 
service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  The 
veteran has given a history of earlier post-service treatment 
for headaches, but he has refused to cooperate with the VA in 
developing related medical records.  The Board rejects as 
incredible his assertion of persistent headaches since 
service.  

The veteran maintains that his current headache problems are 
related to service.  However, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The weight of the credible evidence establishes that headache 
episodes in service were acute and transitory and resolved 
without residual disability, and a current headache disorder 
began many years after active duty and was not caused by any 
incident of service.  The Board concludes that headaches were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).






Temporary total hospitalization rating

The veteran's claims entitlement to temporary total 
hospitalization rating under 38 C.F.R. § 4.29 for the period 
from October 1999 through June 2000.  The file shows the RO 
has fully informed the veteran of the evidence necessary to 
substantiate this claim, and the relevant VA medical records 
have been obtained.  The notice and duty to assist provisions 
of the law have been satisfied as to this claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

In pertinent part, 38 C.F.R. § 4.29 permits a temporary total 
compensation rating when a service-connected disability has 
required hospital treatment for a period in excess of 21 
days.  

The veteran's only service-connected disability is a left 
knee disorder.

The evidence shows he was hospitalized in a VAMC from October 
22, 1999 to November 3, 1999 for treatment of a non-service-
connected cervical spine condition (he had cervical spine 
surgery on October 29, 1999).  From November 16, 1999 to June 
30, 2000, he was residing in a VA domiciliary, during which 
time he received periodic care for a variety of ailments.  
Any treatment for his service-connected left knee condition, 
while residing in the domiciliary, was minor care and did not 
require continuous hospital treatment for more than 21 days.  

During the period from October 1999 through June 2000, the 
veteran did not require hospital treatment in excess of 21 
days for his service-connected left knee condition.  Thus he 
does not meet the legal criteria for a temporary total 
hospitalization rating under 38 C.F.R. § 4.29 for this 
period.  As the preponderance of the evidence is against this 
claim, the benefit-of- the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for headaches is denied.

A temporary total hospitalization rating under 38 C.F.R. 
§ 4.29, claimed for the period of October 1999 through June 
2000, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

